Dismissed and Memorandum Opinion filed February 8, 2007







Dismissed
and Memorandum Opinion filed February 8, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01142-CV
____________
 
STEVEN GARNER, Individually and
Jointly, GARNER HOLDINGS, L.L.C., SOUTH SHORE ANIMAL HOSPITAL, INC., AND SAFARI
ANIMAL CARE CENTER, P.C., Appellants
 
V.
 
BUKER, JONES &
HALEY, Appellee
 

 
On Appeal from the
165th District Court
Harris County, Texas
Trial Court Cause No.
2006-20978
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed November
6, 2006.  No motion for new trial was filed.  Appellant=s notice of appeal
was filed on December 22, 2006.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1
 




Appellant=s notice of appeal was not filed timely. A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 9 (1997) (construing the predecessor to Rule 26).  However, the
appellant must offer a reasonable explanation for failing to file the notice of
appeal in a timely manner.  See Tex.
R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18. 
Appellant=s notice of appeal was not filed within the
fifteen-day period provided by rule 26.3
On December 22, 2006, appellants filed a motion to extend
time to file the notice of appeal.  This motion was not filed within the
fifteen-day grace period provided by Rul 26.3. Accordingly, we must deny the
motion.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 8, 2007.
Panel consists of Justices Yates,
Anderson, and Hudson.